Citation Nr: 1735160	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected cervical strain, prior to July 15, 2015, and greater than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 2005 to October 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), San Diego, California, that granted service connection for cervical strain and assigned an initial 10 percent disability rating, effective as of October 29, 2008.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

This matter was previously before the Board in February 2015, February 2016, and December 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

During the pendency of this appeal, by rating action dated in July 2015, the RO determined that the service-connected cervical strain warranted an increased 20 percent disability rating, effective as of July 15, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

In October 2016, the Board sent the Veteran a letter to clarify representation.  The Veteran did not respond to this request.  Therefore, the Board has assumed that that Oregon Department of Veterans' Affairs is the representative of record.  See September 2011 VA Form 21-22.

By rating action dated in May 2017, separate service connection for radiculopathy 
of the right and left upper extremities was granted effective March 9, 2017.  Given that service connection had not previously been in effect, the allowance represents a grant of the benefits sought on appeal.  As the Veteran has not expressed disagreement with the initial award of the assigned separate ratings, the issues are not before the Board.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Prior to July 15, 2015, the Veteran's service-connected cervical strain was not shown to be manifested by limitation of forward flexion to 30 degrees or less, combined range of motion of the cervical spine not greater than 170 degrees, any findings of ankylosis, or evidence of incapacitating episodes of disc disease having a total duration of at least two weeks during a 12 month period.

2.  From July 15, 2015, the Veteran's service-connected cervical strain was not shown to be manifested by ankylosis, forward flexion limited to 15 degrees or less, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for service-connected cervical strain, prior to July 15, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for entitlement to a disability rating in excess of 20 percent for service-connected cervical strain, from July 15, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2008 the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letter and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in December 2016 in order to obtain outstanding VA treatment records, and to afford the Veteran a VA examination so as to assess the severity of her service-connected cervical strain.  Thereafter, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in March 2017.  Thus, the AOJ substantially complied with the remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Rating for Cervical Strain

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

The Veteran's cervical spine disability has been rated by the RO under Diagnostic Code 5237 which provides the criteria for a cervical strain.  Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.   38 C.F.R. § 4.71a, General Rating Formula, Note (1). 
The General Rating Formula pertinent to the cervical spine provides that a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis. 

A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a .

Note (5) to 38 C.F.R. § 4.71a provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Prior to July 15, 2015

The Veteran asserts that her cervical spine disability was more disabling than reflected by the 10 percent disability rating in effect prior to July 15, 2015.  A VA examination report dated in January 2009 shows that the Veteran reported experiencing daily neck pain described as a three in severity on a scale of 10.  She would treat with pain medication.  Precipitating factors included driving, turning quickly, or looking down for too long a period of time.  If the neck pain became very severe, it would result in a headache.  This would happen about once per week. She would then typically go to sleep and  wake up better.  She also reported stiffness in the neck with locking.  There was no weakness, swelling, heat, redness, instability, fatigue, or lack of endurance.  Alleviating factors included sleeping or resting of the neck.  She described the weekly flare-ups as mild, lasting about a day, and did not affect her range of motion or impair her.  There were no episodes of
Dislocation.  Activities of daily living were impacted in her often having to stop and relax.  She did not have any numbness or tingling in the arms or hands.

Physical examination of the cervical spine revealed spinal processes at C1 to C7 and palpated without pain or crepitus.  There was some tenderness over the trapezius, bilaterally.  Range of motion of the cervical spine was forward flexion to 35 degrees, extension to 57 degrees, right and lateral flexion to 26 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 42 degrees.  There was no additional loss of range of motion with repetitive use times three.  There was some pain at endpoints of range of motion.  Upper extremity strength and deep tendon reflexes were within normal limits.  The cervical spine showed normal lordosis.  The diagnosis was cervical strain.

A VA examination report dated in September 2010 shows that the Veteran reported that she had stopped driving eight earlier because it hurt her neck too much to
look to the side.  She added that she could lift one gallon of water over her head with her right hand and one quart with her left hand.  Neck pain was described as seven in severity on a scale of 10.  Her neck pain would be worse if she rotates it or looks down and would be better after lying down.  She used no brace or assistive device for her neck.  She had daily neck pain made worse by position and activity
without other flare-ups affecting speed, coordination, or function.  Her primary neck problem was pain not weakness, fatigue, lack of endurance, or stiffness.  She had no instability, incoordination, falling, dislocation or subluxation of her neck.  She had no history of gout, rheumatoid, or inflammatory arthritis.  She had no periods of incapacitation requiring bedrest prescribed by a physician because of her neck condition in the preceding twelve months.  Range of motion testing revealed forward flexion to 35 degrees, extension to 30 degrees, right and lateral flexion to 30 degrees, and right and left lateral rotation to 40 degrees.  The neck was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner could not measure effort.  She did have painful motion, but no additional limitation with repetitive use.  She had no spasm or focal weakness.  She had considerable guarding and fear of injury but no atrophy, deformity or malalignment.  There was no incoordination, instability or subluxation.  She had no abnormal posture, abnormal movement, or ankylosis.  There were no non-organic findings and no edema, effusion, redness, heat, or drainage.  The Veteran was said to have chronic myofascial pain in her cervical spine, but on examination did not fully fit the definition of fibromyalgia, although approximating this.  She had no motor or sensory neurologic compromise identified and did not appear to have cervical radiculopathy.  She would get paresthesias in her left hand greater than right, which were more likely than not ulnar neuropathy from compression at the left elbow and possibly left wrist.  She possibly had right elbow and/or wrist ulnar nerve compression with the currently available information.

After careful review of the evidence of record prior to July 15, 2015, the Board finds no basis for the assignment of an increased disability rating.  In this regard, intervertebral disc syndrome was not said to have resulted in any incapacitating episodes requiring physician prescribed bed rest.   Cervical forward flexion has consistently been greater than 30 degrees.  Specifically, in both January 2009 and September 2010, flexion was limited to 35 degrees; neither examination reflected limited range of flexion to 30 degrees or less required for the next higher 20 percent disability rating.  Moreover, there was no additional loss of motion with repetitive use.  Additionally, combined range of motion of the cervical spine was never shown to be less than 170 degrees, being 226 degrees in January 2009 and 200 degrees in September 2010.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected cervical spine disability prior to July 15, 2015, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability rating.  In this regard, the Board observes that the Veteran has reported experiencing pain on numerous occasions, and acknowledges the objective medical findings, which reflect her complaints of pain when conducting her range-of-motion testing.  The Board also observes that the Veteran's range of motion in her spine was limited by pain, and takes note of the VA examination reports which demonstrate that repetitive use yielded pain, but no additional loss of range of flexion.

There was also no evidence of any ankylosis of the spine, nor was there evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis. 

The medical evidence prior to July 15, 2015, does not show that symptoms of the cervical spine included forward flexion limited to 30 degrees or less, or ankylosis - the criteria required for the assignment of the next higher 20 percent disability rating. 

From July 15, 2015

A VA examination report dated in July 2015 shows that the Veteran was diagnosed with a cervical strain.  She reported  pain in her neck and trapezius.  She also had pain and limitation of movement of her arms, with more limitation of the right arm than the left.  She had limited range of motion of the neck itself as well.  Range of motion testing revealed forward flexion to 40 degrees, extension to 20 degrees, right and lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 40 degrees.  The range of motion resulted in limited ability to look up, down or turn the head.  Pain was noted on examination and caused functional loss.  The cervical spine was tender to extremely light touch; she jumped when barely touched at all, said to may have been related to anticipation of pain.  She was unable to perform repetitive use testing.  Pain was said to cause functional loss but no further change in range of motion.  There was muscle spasm and guarding, but they did not result in abnormal gait or abnormal spinal contour.  Muscle strength, reflex, and sensory testing were within normal limits.  There was no ankylosis.  There was no intervertebral disc syndrome.  Functional impact was said to be that the Veteran could not easily look up, down, or turn her head; and that she could not hold items in her right hand without occasionally dropping them.  In an addendum, the VA examiner added that the Veteran did not report flare-ups.  She did describe excess fatigability and some incoordination; she did not perform tasks that involved repetitive use.  She states that this was getting progressively worse over time, but very gradually.

A VA examination report dated in April 2016 shows that the Veteran was diagnosed with a cervical strain.  She reported that her neck symptoms were all the same, essentially, and that everything was intermittent.  She described that her neck would flair up two to three times per week for the day or maybe two consecutive days.  This would occur when she turned her head as she normally would.  She added that, occasionally, the left eye would twitch with the flair-ups.  She tried not to drive with these episodes.  Functional impairment was said to be difficulty driving.  Range of motion testing revealed forward flexion to 40 degrees, extension to 20 degrees, right and lateral flexion to 20 degrees, right and left lateral rotation to 30 degrees.  Pain was noted on examination but did not cause functional loss.  The cervical spine was tender.  Repetitive use testing during a flare-up resulted in forward flexion to 33 degrees, extension to 10 degrees, right and lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  There was muscle spasm and localized tenderness that did not result in abnormal gait or spinal contour, and there was no guarding.  Muscle strength, reflex, and sensory testing were within normal limits.  There was no ankylosis.  There was no intervertebral disc syndrome.  Functional impact was said to be that the Veteran would have difficulty driving during a flare-up as her ability to look over her shoulder was decreased and she was distracted by pain and concern over movements causing pain.  The examiner added that degenerative changes noted on X-ray were unlikely related to the cervical strain, and more likely related to mild kyphotic (developmental) defect at C4 that caused of the loss of normal curvature of the cervical spine.
A VA examination report dated in March 2017 shows that the Veteran was diagnosed with cervical strain.  The Veteran described a slight increase in pain since her prior VA examination.  She reported flare-ups that would occur two to three times per week, typically brought on by driving or minor house work.  Functional loss was said to be dropping things with some activity.  Range of motion testing revealed forward flexion to 40 degrees, extension to 35 degrees, right and lateral flexion to 30 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 65 degrees.  There were minor limitations present that were compensated for by 
adjusting range of motion of the thorax, extremities, etc.  Pain was noted on examination on rest and non-movement.  There was no evidence of pain on weight bearing.  There was significant pain on palpation of the bilateral trapezius muscles and bilateral paraspinal muscles in the cervical and thoracic areas.  The Veteran was able to perform repetitive use testing, but there was no additional loss of function or range of motion after three repetitions.  The Veteran reported that she would start dropping things after doing repetitions for about 15 to 20 minutes, but the  examination did not replicate those activities.  The Veteran was said to have muscle spasm that resulted in abnormal gait or spinal contour.  The examiner explained that she had consistent findings of reversal of cervical spine lordosis since first available diagnostic imaging was completed, suggesting significant muscle spasms.  Muscle strength and reflex testing were within normal limits.  There was no ankylosis.  There was no intervertebral disc syndrome.  She demonstrated and verbalized the same degree of pain and limitation in range of motion with active and passive movement. There was no discernable difference.  There was no difference with weight-bearing and non-weight-bearing.  Functional impact was said to result in the Veteran needing work that did not involve repetitive, successive tasks of the upper extremities that exceed 15 to 20 minutes at a time.  Jobs that would require full range of motion of the neck in hazards situations (motor vehicle or equipment operations requiring the ability to look in any direction quickly or successively). She could work a sedentary job that was ergonomically measured that allowed change in tasks every 20 minutes or so.  

After careful review of the evidence of record from July 15, 2015, the Board finds 
no basis for the assignment of an increased disability rating.  As noted above, in order to warrant an increased disability rating for the Veteran's service connected cervical spine disability from July 15, 2015, the evidence must show forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  In this case, the Veteran's cervical spine is not ankylosed; forward flexion is not limited to 15 degrees or less, as it was measured at 40 degrees in July 2015, 40 degrees (33 degrees during flare-ups) in April 2016, and 40 degrees in March 2017.  Moreover, there were no findings of intervertebral disc syndrome, and no evidence of incapacitating episodes requiring bedrest as prescribed by a physician.  As such, there is simply no basis in the medical evidence for a disability rating in excess of 20 percent for the Veteran's cervical spine disability since July 15, 2015. 

Accordingly, the Veteran's claim for an increased rating for cervical spine disability must be denied.  In reaching this determination, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40  and 4.59 regarding functional impairment attributable to pain.  However, the VA examiners indicated that while range of motion of the spine was limited by pain, it was not additionally limited by fatigue, weakness, and incoordination.  Similarly, repetitive movement did not result in additional fatigue, weakness, or incoordination. 

As indicated above, a separate disability rating has already been established for radiculopathy of the nerves of the right and left upper extremities.  The evidence does not reveal any additional separately ratable neurological symptoms.

In light of the foregoing, the Board finds that the currently assigned 20 percent disability rating adequately compensates the Veteran for the current level of disability resulting from her cervical spine disability. 

The Board has considered the statements of the Veteran as to the extent of her 
current symptoms.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  

Based upon the guidance of the Court in Fenderson, the Board has considered whether an additional staged rating is appropriate.  However, as noted above, Veteran's claim has been considered during various stages of her disability, and the currently assigned disability ratings reflects such staged ratings.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the medical evidence simply does not support the assignment of a higher disability rating, that doctrine is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board finds that the Veteran's cervical spine disability did not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence did not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's cervical spine disability was adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher disability rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

An initial disability rating greater than 10 percent for service-connected cervical strain, prior to July 15, 2015, and greater than 20 percent thereafter, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


